NUMBER 13-20-00564-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

DEMPSIE CLINTON
AND VICTORIA CLINTON,                                                   Appellants,

                                             v.

LEOBARDO ARAGUZ,                                                           Appellee.


                  On appeal from the 107th District Court
                       of Cameron County, Texas.


                      MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellants Dempsie Clinton and Victoria Clinton filed a notice of appeal regarding

a ruling rendered against them under the Texas Citizens Participation Act (TCPA). See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011 (codifying the TCPA). However, they
have now filed an amended motion to dismiss their interlocutory appeal in this case.

Appellants assert that they wish to “pursue alternative summary remedies in the trial

court.” Appellee Leobardo Araguz does not oppose the appellants’ amended motion to

dismiss their appeal.

       The Court, having examined and fully considered the amended motion to dismiss,

is of the opinion that it should be granted. See TEX. R. APP. P. 42.1(a)(1) (“In accordance

with a motion of appellant, the court may dismiss the appeal or affirm the appealed

judgment or order unless such disposition would prevent a party from seeking relief to

which it would otherwise be entitled.”). Accordingly, we grant the appellants’ amended

motion to dismiss and we dismiss the appeal. Appellants do not indicate that they have

reached an agreement regarding the assessment of costs, therefore, costs will be taxed

against appellants. See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax

costs against the appellant[s].”). Having dismissed the appeal at appellants’ request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.



                                                               NORA L. LONGORIA
                                                               Justice


Delivered and filed on the
11th day of March, 2021.




                                             2